DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Status of Claims
	The amendment filed on 08/25/2022 has been entered. Claim(s) 11-17 are canceled. Claim(s) 1-10 and 18-16 remain pending and have been examined below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 18-21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/25/2022 regarding claims 5 and 22 have been fully considered but they are not persuasive. In the instant case, Huang is only relied upon to teach a threaded portion of the anchor member and is not relied upon for any other structural teaching.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (Currently Amended), 18 (Currently Amended) and 21 (Currently Amended), the limitation “the spacing portion is arranged relative to the anchor edge surface such that, after the drive plate displaces the bushing assembly into the housing portion such that the bushing assembly is located at a desired position  relative to the structural member” is indefinite because the term “the housing portion” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “the spacing portion is arranged relative to the anchor edge surface such that, after the drive plate displaces the bushing assembly into the housingopening such that the bushing assembly is located at a desired position  relative to the structural member”.
Regarding claim 21 (Currently Amended), the limitation “displacement of the drive plate causes the drive plate to engage the bushing assembly such that the drive plate drive surface accommodates the first end configuration of the bushing assembly and the bushing assembly is displaced into the housing opening towards the anchor member” is indefinite because the term “the drive plate drive surface” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “displacement of the drive plate causes the drive plate to engage the bushing assembly such that [[the]]a drive plate drive surface of the drive plate, accommodates the first end configuration of the bushing assembly and the bushing assembly is displaced into the housing opening towards the anchor member”.
Regarding claim 26 (Previously Presented), the limitation “the anchor member defines an anchor member anchor member locating surface” is indefinite because the term “anchor member is un-necessarily repeated. For purposes of examination the Office will interpret the limitation to read as “the anchor member defines an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 18-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US Patent No. 5,893,202) in view of Castoe et al (US Patent No. 4,426,758), hereinafter referred to as Graham and Castoe, respectively.
	Regarding claim 1 (Currently Amended), Graham discloses in figure 2, an insertion system (12) for inserting a bushing assembly (fig 6, 46) into a housing opening  (fig 6, opening in 5) in a structural member (fig 6, 5) comprising: 
	a brace assembly comprising a brace rod (13), an anchor member (17) defining an anchor edge surface (20) and a spacing portion (18), and a brace nut (41); 
	an actuator assembly (40) comprising a drive member (40) defining a drive member opening (40 has a through hole); and 
	a drive plate (25); 
	wherein the brace nut (41) is arranged to engage the actuator assembly (40); 
	the anchor member (17) is arranged such that the anchor edge surface (20) acts on the structural member (fig 6, 20 acts on 5) and the brace nut (41) acts on the actuator assembly (41 acts 40); 
	the actuator assembly (40) is arranged such that displacement of the actuator assembly (40) causes displacement of the drive plate (40 contacts and displaces 25); 
	the drive plate (25) is arranged such that displacement of the drive plate (25) causes displacement of the bushing assembly (fig 6, 25 displaces 46); 
	operation of the actuator assembly (40) displaces the drive member (40), displacement of the drive member (40) displaces the drive plate (25) and displacement of the drive plate (25) displaces the bushing assembly (fig 6, 46) into the housing opening towards the anchor member (fig 6, 25 drives 46 in to the opening in 5 towards 17); and 
	the spacing portion (18) is arranged relative to the anchor edge surface (20) such that, after the drive plate (25) displaces the bushing assembly (fig 6, 46) into the housing opening (fig 6, opening in 5) such that the bushing assembly (fig 6, 46) is located at a desired position relative to the structural member (fig 6, 46 is in a desired position relative to 5).
	Graham does not explicitly disclose the actuator assembly comprising an actuator housing and thus an actuator housing opening.
	Castoe teaches in figure 1, a bushing tool comprising: a brace assembly comprising a brace rod (10), an anchor member (14), and a brace nut (38); and 
	an actuator assembly comprising an actuator housing (34) defining an actuator housing opening (col 3, lines 19-31, 36 extends through 34) and a drive member (col 5, lines 4-7, 60) defining a drive member opening (col 3, lines 19-31, 36 also extends through 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham with the teachings of Castoe to incorporate the actuator housing into the actuator assembly because this allows the user to axially align the drive member with the drive plate (col 5, lines 1-11, summarized).
	The recitation “the spacing portion allows the bushing assembly to engage the anchor member to prevent further displacement of the bushing assembly such that the bushing assembly remains at the desired position relative to the structural member" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Graham, fig 6, 17 is configured to prevent movement of 46 by being fixed to 5 until 46 is seated.
	Regarding claim 2 (Original), Graham as modified further discloses the insertion system of claim 1, wherein the brace rod (13) comprises: a first rod end (14); a second rod end (15); and a threaded outer surface adjacent to the second rod end (16 is at the end of 15).
	Graham as modified does not explicitly disclose the brace rod being threaded at the first rod end.
	Castoe further discloses the brace rod being threaded the entire length (10 is fully threaded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Graham with the teachings of Castoe to incorporate the threads to extend the entire length of the brace rod because each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the full-length threads of Castoe for the partially threaded rod of Graham. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Regarding claim 3 (Original), Graham as modified further discloses the insertion system of claim 2, wherein the outer surface of the brace rod is threaded along its entire length (Castoe, fig 1, 10 is threaded the entire length).
	Regarding claim 4 (Original), Graham as modified further discloses the insertion system of claim 2, wherein a portion of the outer surface of the brace rod is threaded (16 threads 13 at least part way).
	Regarding claim 6 (Original), Graham as modified further discloses the insertion system of claim 1, wherein the brace rod (13) extends through the actuator assembly (40).
	Regarding claim 7 (Original), Graham as modified further discloses the insertion system of claim 1, wherein the brace nut (41) rotates axially relative to the brace rod (13) until the brace nut engages the actuator housing (41 is rotated to contact 40).
	Regarding claim 8 (Original), Graham as modified further discloses the insertion system of claim 7, wherein the brace nut prevents movement of the anchor member relative to the structural member during operation of the actuator assembly to displace the drive plate (41 is threaded and therefore prevents movement when threaded onto 13 and thus prevents 40 from coming off end 15 of 13).
	Regarding claim 9 (Original), Graham as modified further discloses the insertion system of claim 1, wherein the actuator assembly (40) is configured to drive the bushing assembly until the bushing assembly comes in contact with the anchor member (40 is able to be slid upon 13 and is thus configured to moved 25 to move the workpiece until contact with 17 happens).
	Regarding claim 10 (Previously Presented), Graham as modified further discloses the insertion system of claim 9, wherein the anchor member (17) is configured to stop further movement of the bushing assembly when the bushing assembly reaches the desired position (17 is held in place and thus is configured to prevent movement of the workpiece beyond it).
	Regarding claim 18 (Currently Amended), Graham discloses in figure 2, an insertion system (12) for inserting a bushing assembly (fig 6, 46) into a housing opening (fig 6, opening in 5) in a structural member (fig 6, 5) comprising: 
	a brace assembly comprising a brace rod (13), an anchor member (17) defining an anchor edge surface (20) and a spacing portion (18), and a brace nut (41); 
	an actuator assembly (40) comprising a drive member (40) defining a drive member opening (40 has a through hole); and 
	a drive plate (25) defining a drive plate recess (fig 3, 32 is recessed from 37) and a drive plate connecting surface (31); 
	wherein the anchor member (17) is arranged on a first side of the housing opening such that the anchor edge surface is adjacent the structural member (fig 6, 20 is adjacent 5); 
	the brace rod (13) is extended through the housing opening and operatively connected to the anchor member (13 is connected to 17);  
	the bushing assembly (fig 6, 46) is arranged over the brace rod (13) on a second side of the housing opening (fig 6, 46 is on the opposite of the side of 5); 
	the drive plate (25) is arranged over the brace rod (13) on the second side of the housing assembly such that the drive plate is adjacent to the bushing assembly (fig 6, 25 is adjacent 46); 
	the actuator assembly (40) is arranged over the brace rod (13) on the second side of the housing assembly such that the drive member (40) is adjacent to the drive plate (25); 
	the brace nut (41) is operatively connected to the brace rod (41 is threaded onto 16 which is part of 13) such that the brace nut (41) is adjacent to the actuator assembly (41 is adjacent 40); 
	the brace nut (41) is displaced relative to the brace rod (13) such that the anchor member (17) acts on the structural member (fig 6, 5) and the brace nut (41) acts on the actuator assembly (40); 
	operation of the actuator assembly displaces the drive member (40 moves the face of 40 that engages 31); 
	displacement of the drive member (40) displaces the drive plate (25), and displacement of the drive plate (25) displaces the bushing assembly into the housing opening towards the anchor member (fig 6, 25 drives 46 into 5 towards 17); and 
	the spacing portion (18) is arranged relative to the anchor edge surface (20) such that, after the drive plate (25) displaces the bushing assembly (fig 6, 46) into the housing portion such that the bushing assembly is located at a desired position relative to the structural member (fig 6, 46 is in a desired position relative to 5).
	Graham does not explicitly disclose the actuator assembly comprising an actuator housing and actuator housing opening.
	Castoe teaches in figure 1, a bushing tool comprising: a brace assembly comprising a brace rod (10), an anchor member (14), and a brace nut (38); and 
	an actuator assembly comprising an actuator housing (34) defining an actuator housing opening (col 3, lines 19-31, 36 extends through 34) and a drive member (col 5, lines 4-7, 60) defining a drive member opening (col 3, lines 19-31, 36 also extends through 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham with the teachings of Castoe to incorporate the actuator housing into the actuator assembly because this allows the user to axially align the drive member with the drive plate (col 5, lines 1-11, summarized).
	The recitation “the spacing portion allows the bushing assembly to engage the anchor member to prevent further displacement of the bushing assembly such that the bushing assembly remains at the desired position relative to the structural member" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Graham, fig 2, 18 is capable of receiving 46 and preventing movement beyond 17 and to remain in 5.
	Regarding claim 19 (Previously Presented), Graham as modified further discloses the insertion system of claim 18, wherein the drive plate (25) connecting surface (31) is configured to allow the drive plate (25) to be attached to the actuator housing (Castoe, 34) and to allow the drive plate (25) to be detached from the actuator housing (40 and 25 are connected as each touches the other, but both are able to be detached from the other).
	Regarding claim 20 (Currently Amended), Graham as modified further discloses the insertion system of claim 18, wherein the drive plate recess (fig 3, 32) is configured to allow the drive plate (25) to be attached to the bushing assembly (fig 6, 46) and to allow the drive plate (25) to be detached from the bushing assembly (fig 6, 32 is capable of receiving 46 and allows the connection and disconnection of 25 and 46).
	Regarding claim 21 (Currently Amended), Graham discloses in figure 2, an insertion system (12) for inserting a bushing assembly (fig 6, 46) defining a first end configuration into a housing opening (fig 6, opening in 5) in a structural member (fig 6, 5) comprising: 
	a brace assembly comprising a brace rod (13), an anchor member (17), and a brace nut (41); 
	an actuator assembly (40) comprising a drive member (40) defining a drive member opening (40 has a through hole); and 
	a drive plate (25) defining a drive plate drive surface (fig 3, 32 and 37) contoured to accommodate the first end configuration of the bushing assembly (fig 6, 32 and 37 are configured to receive 46); 
	wherein the anchor member (17) acts on the structural member (fig 6, 17 acts on 5) and the brace nut (41) acts on the actuator assembly (41 acts on 40); and 
	operation of the actuator assembly (40) displaces the drive member (40), displacement of the drive member (40) displaces the drive plate (25); and 
	displacement of the drive plate (25) causes the drive plate (25) to engage the bushing assembly (fig 6, 46) such that the drive plate drive surface (fig 3, 32 and 37) accommodates the first end configuration of the bushing assembly (fig 6, 32 and 37 receive 46) and the bushing assembly (fig 6, 46) is displaced into the housing opening towards the anchor member (fig 6, 46 is in the opening in 5 and is displaced toward 17).
	Graham does not explicitly disclose the actuator assembly comprising an actuator housing and actuator housing opening.
	Castoe teaches in figure 1, a bushing tool comprising: a brace assembly comprising a brace rod (10), an anchor member (14), and a brace nut (38); and 
	an actuator assembly comprising an actuator housing (34) defining an actuator housing opening (col 3, lines 19-31, 36 extends through 34) and a drive member (col 5, lines 4-7, 60) defining a drive member opening (col 3, lines 19-31, 36 also extends through 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham with the teachings of Castoe to incorporate the actuator housing into the actuator assembly because this allows the user to axially align the drive member with the drive plate (col 5, lines 1-11, summarized).
	Regarding claim 23 (Previously Presented), Graham as modified further discloses the insertion system of claim 21, wherein the brace nut (41) prevents movement of the anchor member (17) relative to the structural member (fig 6, 5) during operation of the actuator assembly (40) to displace the drive plate (25).
	Regarding claim 24 (Previously Presented), Graham as modified further discloses the insertion system of claim 21, wherein the actuator assembly (40) is configured to drive the bushing assembly until the bushing assembly comes in contact with the anchor member (40 is able to be slid upon 13 and is thus configured to moved 25 to move the workpiece until contact with 17 happens).
	Regarding claim 25 (Previously Presented), Graham as modified further discloses the insertion system of claim 24, wherein the anchor member (17) is configured to stop further movement of the bushing assembly when the bushing assembly reaches the desired position (fig 6, 17 is configured to prevent movement of 46 by being fixed to 5 until 46 is seated).
	Regarding claim 26 (Previously Presented), Graham as modified further discloses the insertion system of claim 21, in which: the anchor member (17) defines an anchor member locating surface (18); and the bushing assembly engages the anchor member locating surface when the bushing assembly is located at a desired position relative to the structural member (18 is capable of receiving 46 and preventing movement beyond 17).
	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US Patent No. 5,893,202) in view of Castoe et al (US Patent No. 4,426,758), as applied to claims 2 and 21, respectively, and in further view of Huang (US Patent No. 11,090,788), hereinafter referred to as Graham, Castoe, and Huang, respectively.
	Regarding claims 5 (Currently Amended) and 22 (Previously Presented), Graham as modified discloses the elements of the claimed invention as stated above in claims 2 and 21, respectively, but does not explicitly disclose wherein the anchor member comprises a threaded portion configured to receive the threaded outer surface of the brace rod.
	Huang discloses in figure 1, an insertion system (1) comprising: 
	a brace assembly comprising a brace rod (20), an anchor member (30), and a brace nut (fig 2, 21); wherein the anchor member (30) comprises a threaded portion configured to receive the threaded outer surface of the brace rod (fig 3, showing 30 has a threaded portion that receives 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Graham with the teachings of Huang to incorporate a threaded portion into anchor member because this allows the anchor member to be moved along the threaded rod (col 5, lines 3-19, summarized).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

LDw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 28, 2022